                Case 1:20-cv-10562-VEC Document 16 Filed 01/22/21USDC SDNY
                                                                   Page 1 of 2
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
                                                                 DATE FILED: 1/22/2021




                                           THE CITY OF NEW YORK
                                                                      MEMO ENDORSED
                                            LAW DEPARTMENT
JAMES E. JOHNSON                            100 CHURCH STREET                         IAN WILLIAM FORSTER
Corporation Counsel                         NEW YORK, NY 10007                            Phone: (212) 356-2624
                                                                                            Fax: (212) 356-2089
                                                                                           iforster@law.nyc.gov
                                                                                                 (not for service)



                                                                  January 22, 2021
      BY ECF
      The Honorable Valerie E. Caproni
      United States District Court
      Southern District of New York
      40 Foley Square, Room 240
      New York, NY 10007


                      Re: S.K.N. et al. v. New York City Department of Education et al.,
                          20-cv-10562 (VEC)

      Dear Judge Caproni:

              I am an Assistant Corporation Counsel in the Office of the Corporation Counsel of the City
      of New York, James E. Johnson, attorney for Defendants in the above-referenced action, in
      which Plaintiffs seek relief for S.N., a minor child, under the Individuals with Disabilities
      Education Improvement Act, 20 U.S.C. § 1400, et seq., Section 504 of the Rehabilitation Act, 29
      U.S.C. § 701, as well as New York State law. I write to respectfully request, on consent, that
      Defendants’ time to respond to the Complaint be extended by 45 days, from January 27, 2021 to
      March 15, 2021; and that the initial pretrial conference scheduled for February 5, 2021 be
      adjourned to a date after March 15, 2021, the requested adjourned date for Defendants’ response
      to the Complaint. This is the first such request.

              Over the past few weeks, counsel for the parties have engaged in discussions to address
      the substantive claims at issue in this action. Among other things, the parties have discussed
      DOE’s implementation of S.N.’s pendency services, and other special education-related services,
      as ordered in the underlying administrative decisions from an Impartial Hearing Officer (IHO)
      and a State Review Officer (SRO). The parties share a desire to resolve these issues without
      further intervention by the Court, if possible. To that end, Defendants make this application for
      additional time, on consent, to allow the parties to continue these efforts.

              Thank you for your consideration of this request.
               Case 1:20-cv-10562-VEC Document 16 Filed 01/22/21 Page 2 of 2




                                                                  Respectfully,

                                                                  /s/
                                                                  Ian William Forster
                                                                  Assistant Corporation Counsel

      CC:    BY ECF
             all counsel of record

Application GRANTED.

Defendants time to answer, move, or otherwise respond to the Complaint is adjourned to Friday, March
19, 2021.

The initial pretrial conference currently scheduled for February 5, 2021 is hereby adjourned to Friday,
March 19, 2021, at 11:00 A.M. Pre-conference submissions are due no later than Thursday, March 11,
2021. For the conference dial in information and for a description of the pre-conference submissions, the
parties should consult the notice of initial pretrial conference, Dkt. 10.
SO ORDERED.



                           Date: January 22, 2021
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE




                                                      2
